DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Erin Madill (Reg No. 46,893) on September 28, 2021.
The application has been amended as follows:
	IN THE CLAIMS:
1.  (Original)	A method, comprising:
identifying, at a record identification module based on call data from a video call, a record in a customer relationship management (CRM) database that is relevant to the video call, wherein the video call comprises video information and audio information;
splitting, via a splitter, data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call;
processing the video information, at an image recognition and video extraction module, to extract relevant portions of the video information that are relevant to the record as extracted video information; and
automatically modifying, at a record updater module, the record to include at least part of the extracted video information as part of the record.

2.  (Original)	The method according to claim 1, wherein the video information comprises one or more: images, and wherein the relevant portions of the video information comprise one or more of the images that are relevant to the record. 

3.  (Original)	The method according to claim 1, wherein the video information comprises one or more: screenshots, and wherein the relevant portions of the video information comprise one or more of the screenshots that are relevant to the record. 

4.  (Original)	The method according to claim 1, wherein the video information comprises one or more: specific messages presented on a graphical user interface of a user system of a recipient, wherein the relevant portions of the video information comprise one or more of the specific messages that are relevant to the record. 

5.  (Original)	The method according to claim 1, wherein the extracted video information to be included in the record is identified based on at least one input made by a calling party during the call.

6.  (Original)	The method according to claim 1, further comprising:
identifying, via an identification module based on video call data, a calling party that is part of a call, wherein the calling party is one or more of a caller who is making a video call and a callee that is receiving the video call; and 
providing identification information that identifies the calling party to the record identification module.

7.  (Original)	The method according to claim 1, further comprising:
at a filtering and summarization module:
selecting, based on information that identifies the record from the record identification module, appropriate filtering and summarization criteria that can be used to identify relevant portions of the extracted video information that are relevant to the record;
identifying, based on the appropriate filtering and summarization criteria, the relevant portions of the extracted video information, wherein the relevant portions of the extracted video information are portions of the extracted video information that are to be included as part of the record; and

wherein automatically modifying, comprises:
automatically modifying, at the record updater module, the record to include the relevant portions of the extracted video information.

8.  (Original)	The method according to claim 1, further comprising:
processing the audio information, at a voice recognition and transcription engine, to generate transcribed voice data; and
wherein automatically modifying, comprises:
automatically modifying, at the record updater module, the record to include at least part of the transcribed voice data and at least part of the extracted video information as part of the record.

9.  (Original)	The method according to claim 8, further comprising:
at a filtering and summarization module:
parsing content of the transcribed voice data;
selecting, based on information that identifies the record from the record identification module, appropriate filtering and summarization criteria that can be used to identify key portions of the transcribed voice data to be summarized as part of the record;
identifying the key portions of the transcribed voice data based on the appropriate filtering and summarization criteria as filtered voice data, wherein the key portions of the transcribed voice data are portions of the transcribed voice data that are to be summarized in the record; 
providing the filtered voice data to the record updater module; and
wherein automatically modifying, further comprises:
automatically modifying, at the record updater module, the record to include the filtered voice data.


automatically generating, at the record updater module, a new record that includes that includes at least part of the transcribed voice data and at least part of the extracted video information as part of the record.

11.  (Original)	The method according to claim 9, wherein automatically modifying, comprises:
automatically modifying, at the record updater module, an existing record to include at least part of the transcribed voice data and at least part of the extracted video information to generate an updated version of the existing record.

12.  (Original)	The method according to claim 1, further comprising:
publishing, via a publisher module after automatically modifying the record, the record in a social media feed to update the social media feed.

13.  (Proposed Amendment)	An intelligent transcription and automated record generation system, comprising:
one or more hardware processors;
processor-executable modules encoded on non-transient processor-readable media, wherein the processor-executable modules, when executed by the one or more hardware processors, are configurable to execute:
a record identification module configurable to cause identifying, based on call data from a video call, a record in a customer relationship management (CRM) database that is relevant to the video call, wherein the video call comprises:  video information; 
a splitter configurable to cause splitting data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call;


a record updater module configurable to cause automatically modifying the record to include at least part of the extracted video information.

14.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the video information comprises one or more: images, and wherein the relevant portions of the video information comprise one or more of the images that are relevant to the record. 

15.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the video information comprises one or more: screenshots, and wherein the relevant portions of the video information comprise one or more of the screenshots that are relevant to the record. 

16.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the video information comprises one or more: specific messages presented on a graphical user interface of a user system of a recipient, wherein the relevant portions of the video information comprise one or more of the specific messages that are relevant to the record. 

17.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the extracted video information to be included in the record is identified based on at least one input made by a calling party during the call.

18.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the processor-executable modules, when executed by the one or more hardware processors, are configurable to execute:


19.  (Original)	The intelligent transcription and automated record generation system according to claim 13, wherein the processor-executable modules, when executed by the one or more hardware processors, are configurable to execute:
a filtering and summarization module configurable to cause:
selecting, based on information that identifies the record from the record identification module, appropriate filtering and summarization criteria that can be used to identify relevant portions of the extracted video information that are relevant to the record;
identifying, based on the appropriate filtering and summarization criteria, the relevant portions of the extracted video information, wherein the relevant portions of the extracted video information are portions of the extracted video information that are to be included as part of the record; and
providing the relevant portions of the extracted video information to the record updater module; and

wherein the record updater module is configurable to cause:
automatically modifying the record to include the relevant portions of the extracted video information.

20.  (Proposed Amendment)	A computing system, comprising:
one or more hardware processors; and 
a memory comprising computer-executable instructions encoded on non-transient processor-readable media that, when executed by the one or more hardware processors, are configurable to cause:
identifying, based on call data from a video call, a record in a customer relationship management (CRM) database that is relevant to the video call; 
splitting, via a splitter, data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call;
processing video information from the video call, at an image recognition and video extraction module, to extract relevant portions of the video information that are relevant to the record as extracted video information; [[and]]
automatically modifying, at a record updater module, the record to include at least part of the extracted video information as part of the record; and 
automatically adding the modified record to the CRM database.


Reasons for Allowance
Claims1-20 are allowed.
The closest prior art US Pub No. 2015/0012278  A1 to Metcalf discloses salesperson may then answer the questions by voice and the voice-to-CRM platform may transcribe the voice into text and write the text into the database at step 140. Thus, the database may be automatically updated, relevant sales call data may be captured and logged and action items may be scheduled, all using voice command and eliminating the need for typing (paragraph [0030]).
U.S Patent No. 9,467,542 B1 to Messenger et al. discloses a user (e.g., a person or entity) may configure an account with a selected CRM system and application program interface (API) credentials to access the selected CRM system. The business integration module 224 may automatically integrate business communication (e.g., communication with a business CRM contact, lead, or account) into the selected CRM system. The business integration module 224 may 1) record that a call is made or calls made and store the recorded audio (column 21, lines 52-66).
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “splitting, via a splitter, data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call; processing the video information, at an image recognition and video extraction module, to extract relevant portions of the video information that are relevant to the record as extracted video information; and automatically modifying, at a record updater module, the record to include at least part of the extracted video information as part of the record.”

Regarding claim 13, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “a splitter configurable to cause splitting data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call; an image recognition and video extraction module configurable to cause processing of the video information from the video call to extract relevant portions of the video information that are relevant to the record as extracted video information; and a record updater module configurable to cause automatically modifying the record to include at least part of the extracted video information.”

Regarding claim 20, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “splitting, via a splitter, data from the video call into a video stream that includes video information from the video call and an audio stream that includes audio information from the video call; processing video information from the video call, at an image recognition and video extraction module, to extract relevant portions of the video information that are relevant to the record as extracted video information; automatically modifying, at a record updater module, the 

Claims 2-12 are allowed as depending from claim 1.
Claims 14-19 are allowed as depending from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKELAW TESHALE/Primary Examiner, Art Unit 2653